Citation Nr: 0217730	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
mastoiditis manifested by perforation of the left eardrum 
with bleeding and hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1952.

By rating decision dated in April 1953, the Regional 
Office (RO) denied the veteran's claim for service 
connection for chronic mastoiditis, suppurative, left, 
with impaired hearing.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  
Recently, the veteran submitted additional evidence 
seeking to reopen his claim.  In a rating action dated in 
December 2001, the RO acknowledged that service connection 
for chronic mastoiditis with impaired hearing had been 
denied in April 1953, but continued the denial of the 
claim.  In addition, the RO denied service connection for 
tinnitus.  The Board notes that the statement of the case 
issued in April 2002 found the additional evidence to be 
new and material and reopened the claim, but denied it on 
the merits.  


FINDINGS OF FACT

1.  An unappealed April 1953 RO decision denied service 
connection for chronic mastoiditis, left, with impaired 
hearing.

2.  The evidence received since the April 1953 RO denial, 
considered in conjunction with the record as a whole, is 
not cumulative of the evidence previously considered and 
is so significant that it must be considered in order to 
decide fairly the merits of the claim for service 
connection for left ear mastoiditis manifested by 
perforation of the left eardrum with bleeding and hearing 
loss.

3.  The veteran's mastoiditis in the left ear manifested 
by perforation of the left eardrum with bleeding and 
hearing loss was present prior to service and has not been 
shown to have increased in severity during service.

4.  Tinnitus was initially demonstrated many years after 
service, and the competent medical evidence fails to 
establish that it is related to service.


CONCLUSIONS OF LAW

1.  The April 1953 rating decision is final, and new and 
material evidence has been received to reopen the claim 
for service connection for left ear mastoiditis manifested 
by perforation of the left eardrum with bleeding and 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2002).

2.  Left ear mastoiditis manifested by perforation of the 
left eardrum with bleeding and hearing loss clearly and 
unmistakably existed prior to service, and the presumption 
of soundness at entrance is rebutted.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).

3.  Left ear mastoiditis manifested by perforation of the 
left eardrum with bleeding and hearing loss was not 
aggravated by active service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2002).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  The statement of the case issued 
in April 2002 informed the veteran of the VCAA, and set 
forth its provisions.  It also set forth the actions 
required by the veteran and the assistance the VA provides 
in the development of a case.  Further, the veteran was 
apprised of that evidence he needed to submit, and the 
VA's development activity.  The correspondence reflects 
that the veteran's representative received a copy.  There 
is no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disability at issue.  Accordingly, the Board finds that 
all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The evidence of record at the time of the April 1953 
rating action included the service medical records.  A 
report of medical history completed in December 1951, at 
the time of the entrance examination, showed that the 
veteran reported a history of scarlet fever, and eye, ear, 
nose or throat trouble.  A clinical evaluation of the ears 
at that time was normal.  On physical examination the next 
day, a scarred left ear drum was noted.  No perforation of 
the eardrum was noted.  

Service medical records show that the veteran was seen in 
September 1952 with a complaint of draining from the left 
ear.  He related a history of recurrent pain and draining 
from the left ear for the past eight years.  He also 
indicated there had been partial deafness involving that 
ear.  He indicated his condition had remained unchanged 
for the last couple of weeks, and had not responded to 
usual treatment.  He had been on penicillin and 
irrigations with no help.  Physical examination revealed 
the left eardrum was thickened and "practically completely 
gone for perforation."  The veteran was clinically noted 
to be "almost completely deaf in the left ear."  He was 
admitted to a Naval hospital that same day with a 
diagnosis of chronic left suppurative mastoiditis.  He 
again noted a history of draining from the left ear since 
age 12.  Reportedly, this followed an episode of scarlet 
fever.  He reported he had never been free of drainage 
from this ear.  He complained he could not hear well in 
the left ear.  It was also noted that the veteran had a 
questionable history of an attack of rheumatic fever at 
the age of nine, at which time he was reportedly 
hospitalized for about twelve months.  He also provided a 
history of a noisy occupation of one year's duration when 
he worked in a foundry, and that this aggravated his ears, 
causing pain and tenderness.  

Physical examination revealed scarring and retraction of 
the right eardrum.  The left ear drum was not visualized 
due to a foul smelling, purulent discharge.  The diagnosis 
was chronic left suppurative mastoiditis.  A Report of 
Board of Medical Survey, dated in October 1952, summarized 
the veteran's clinical history consistent with that noted 
above.  It was also reported that X-ray studies of the 
mastoid regions disclosed some mixed cell development with 
generalized sclerotic changes consistent with chronic 
infection.  Audiometric studies reportedly had shown 
spoken voice of 15/15, bilaterally, and a whispered voice 
of 15/15, bilaterally.  There was, by audiometric 
analysis, a 20-40 decibel loss in the speech frequencies, 
bilaterally, on three occasions.  The diagnosis was 
chronic mastoiditis, suppurative, left, origin unknown.  
It was concluded that the condition had been present prior 
to service, and was not aggravated by service.  It was 
recommended that the veteran be discharged from service 
due to persistent perforation of the left ear drum.

On the separation examination in November 1952, a clinical 
evaluation of the ears was abnormal.  Chronic mastoiditis, 
suppurative, left, origin unknown, was noted.  A clinical 
evaluation of the eardrums was normal.  

The veteran's discharge certificate indicates that his 
military occupational specialty was basic infantryman.  

The RO decision 

By rating action dated in April 1953, the RO denied the 
veteran's claim for service connection for chronic 
suppurative mastoiditis, left, with impaired hearing.  He 
was notified of this determination and of his right to 
appeal by a letter dated in April 1953, but a timely 
appeal was not filed.  

The additional evidence 

The veteran sought to reopen his claim for service 
connection for perforation of the left ear in April 2001.  
In conjunction with his claim, he submitted a private 
operation report dated in March 1962.  This reflects that 
a mastoidectomy, tympanoplasty and vein graft were 
performed at that time for chronic otitis media and 
mastoiditis with cholesteatoma of the left ear.  

Private medical records and statements from physicians 
dated from 1996 to 2000 have been associated with the 
claims folder.  It was reported in August 1996 that the 
veteran had a left revision mastoid surgery in 1993.  A 
physician noted in September 1999 that the veteran had 
bilateral sensorineural hearing loss.  

The veteran was afforded an audiometric examination by the 
VA in November 2001.  The examiner noted that the claims 
folder was not available for review.  The veteran reported 
decreased hearing in both ears, left worse than right, 
secondary to a traumatic episode on the rifle range in 
1952, and that this incident resulted in bleeding from the 
left ear.  He related that he had had constant unilateral 
tinnitus since 1952.  He also noted that he had exposure 
to rifle fire in the Marines during training.  He 
described a history of left ear surgeries in 1962 and 
1986.  The results of the audiometric tests suggested 
cochlear involvement in the right ear and a middle ear 
involvement in the left ear, secondary to prior left ear 
surgeries.  The pertinent diagnosis was that the veteran's 
hearing in his left ear was characterized by mild to 
moderately severe mixed loss from 500 to 4,000 Hertz.  The 
examiner commented that it was as likely as not that the 
veteran's decreased hearing and tinnitus were related to 
his military service.

New and material evidence and service connection for 
tinnitus 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once an RO decision becomes final under section 7105(c), 
absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence 
were changed in 2001, but only as to claims filed on or 
after August 29, 2001.  38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the 
appellant was informed of the last final disallowance of 
the claim for service connection for chronic mastoiditis, 
suppurative, with impaired hearing in April 1953.  
Therefore, the Board must review, in light of the 
applicable law, regulations, and the United States Court 
of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since that 
determination.  The prior evidence of record is important 
in determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

In order to establish aggravation of a pre-existing 
disorder, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preserve disability underwent an 
increase in severity during service.  This includes 
medical facts and principles which are to be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The prior final denial of the veteran's original claim for 
service connection for left ear mastoiditis with impaired 
hearing, in April 1953, was made on the basis that it 
preexisted service and was not aggravated by service.  The 
evidence submitted since that determination includes a 
report of left ear surgery in March 1962, private medical 
records reflecting treatment from 1996 to 2000, and the 
report of a VA examination conducted in November 2001.  It 
is significant to point out that the additional evidence 
includes evidence presumed credible which offers a theory 
of entitlement, that is, that the veteran's left ear 
disability had its onset in service.  As noted above, the 
VA examiner opined that the veteran's left ear disability 
was related to service.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a left 
ear disability, including a hearing loss, that is related 
to service.  This evidence is of such significance that it 
must be considered in order to fairly adjudicate the 
claim.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for a left ear disability.  
In light of the fact that the RO has already determined 
that the evidence is new and material and considered the 
claim on a de novo basis, no prejudice to the veteran will 
result by the Board's adjudication of the claim on the 
merits.  See Bernard, 4 Vet. App. 384.  

The evidence supporting the veteran's claims for service 
connection for mastoiditis manifested by perforation of 
the left eardrum with bleeding and hearing loss, and for 
tinnitus, consists of the conclusion of the VA physician 
following the November 2001 VA examination.  It is 
significant to observe that the VA examiner's opinion was 
clearly predicated on the history provided by the veteran 
as the veteran's claims folder was unavailable.  
Unfortunately, that history is incompatible with the 
contemporaneous history recorded in the service medical 
records.  In this regard, the Board points out that a 
scarred left eardrum was noted on physical examination for 
entrance into service in December 1951.  Further, during 
service, the veteran consistently reported that his ears 
had been draining since he had an episode of scarlet fever 
when he was twelve years old.  He also noted during 
service that he could not hear well in the left ear.  

The clinical history provided in service was consistent 
with the clinical finding noted on entrance into service 
in December 1951.  As such, the evidence clearly 
demonstrates that his left ear disability was present 
prior to service.  The conclusion of the Medical Survey, 
based on the veteran's history and the clinical 
evaluation, was that the veteran's mastoiditis preexisted 
service and was not aggravated by service.  Based on this 
evidence, the Board finds that the presumption of 
soundness at entrance is rebutted.  The question remains, 
however, whether this condition was aggravated by service.  
Although the veteran clearly had episodes of draining of 
the ear in service, this did not represent any increase in 
the underlying pathology of his condition.  The Court has 
held that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  During service, the veteran acknowledged that he 
had had recurrent episodes of draining from the left ear 
following his bout with scarlet fever when he was twelve 
years old.  

As mentioned above, the November 2001 VA examiner opined 
that the veteran's decreased hearing and tinnitus were 
related to service.  However, this opinion was based on 
the history the veteran reported at the time of the 
examination.  It is readily apparent that there is no 
mention of the veteran's scarred left eardrum noted on 
entrance to service and consistent history of pre-service 
draining from the left ear, or the fact that the veteran 
had significant noise exposure at a job that preceded 
service.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, the weight that can be attributed to 
the physician's statement is minimal.  The Board finds 
that the in-service conclusion, that is, that the 
mastoiditis in the left ear preexisted service and was not 
aggravated thereby, is of greater probative value than the 
opinion of the VA physician that was based on an 
inaccurate clinical history.  

With respect to the claim for service connection for 
tinnitus, the service medical records are negative for 
complaints or findings of it.  The veteran apparently 
first reported that he had tinnitus during the November 
2001 VA examination.  In the absence of clinical evidence 
of tinnitus during service or for many years thereafter, 
and in the absence of credible competent medical opinion 
as to its nexus to service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for left ear mastoiditis 
manifested by perforation of the left eardrum with 
bleeding and hearing loss, and, to this extent, the appeal 
is granted.

Service connection for left ear mastoiditis manifested by 
perforation of the left eardrum with bleeding and hearing 
loss is denied.

Service connection for tinnitus is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

